DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 line 2, claim 9 line 2, claim 11 line 2, claim 12 lines 1-2, claim 13 lines 1-2 recite “about”, which is indefinite because the degree of variability in the range is not defined in the Specification, and the embodiments as shown in Table 1 (see Specification at [0062] and Table 1) disclosed a single weight value for each of the components. 
Examiner is treating “about” to allow for a degree of variability in the range to be within 10% of the stated limit of the range, which appears to be typical in the art (see Patel (US 2021/0102112) at [0051]).
Examiner suggests amending the claim to either i) clarify “about”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 12 recite “plastic viscosity” which is indefinite because plastic viscosity is dependent on temperature, which the claim does not recite.
It appears that the plastic viscosity range of from 40 to 100 cP is at a temperature in a range of from 70 o F to 180o F (see Specification at [0043]).
Examiner suggests amending the claim to either i) include the temperature range, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 14, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pokonova et al. (SU 986897, with reference to the abstract machine translation) (“Pokonova” hereinafter).

Regarding claim 1, Pokonova teaches a composition of matter (see Pokonova at Abstract teaching a polymer-concrete mix), wherein the polymer-concrete mix is taken to meet the claimed composition of matter based on the structure as outlined below,
comprising: 
a cement precursor (see Pokonova at Abstract teaching cement, taken to meet the claimed cement precursor); 
a phosphazene oligomer (see Pokonova at Abstract teaching polydihydroxyarylenephosphazene, taken to meet the claimed phosphazene oligomer); and 
water (see Pokonova at Abstract teaching water).

Regarding claims 2-3, Pokonova teaches the limitations as applied to claim 1 above, and as mentioned Pokonova teaches polydihydroxyarylenephosphazene see Pokonova at Abstract).
Based on the name, polydihydroxyarylenephosphazene meets the claimed phosphazene oligomer as outlined below:
phosphazene in the name meets the claimed six membered ring with alternating -P=N- bond (claim 2),
arylene in the name meets the claimed R is selected from the group consisting of… aromatic… structures (claim 2),
dihydroxy in the name meets the claimed A and B are each reduced nucleophilic chemical functionalities of a di-functional compound (claim 2),
where the di-functional compound is selected from the group consisting of… aromatic diols (claim 3).

Regarding claim 8, Pokonova teaches the limitations as applied to claim 1 above, and Pokonova further teaches where the phosphazene oligomer is in a range of from about 0.5 to about 6.0 wt.% by weight of the cement precursor (see Pokonova at Abstract teaching polydihydroxyarylenephosphazene 70-90… cement 2800-3400… weight parts).
One of ordinary skill in the art would be able to determine that the wt.% of polydihydroxyarylenephosphazene based on the weight of cement is 2.1 wt.% (or ((70 ÷ 3400) x 100)) to 3.2 wt.% (or ((90 ÷ 2800) x 100)).  The range from 2.1 wt.% - 3.2 wt.% is within the claimed from about 0.5 to about 6.0 wt.%.

Regarding claim 14, Pokonova teaches a polymer-concrete mix which… contains… polydihydroxyarylenephosphazene… cement… and water (see Pokonova at Abstract), wherein polydihydroxyarylenephosphazene is taken to meet the claimed phosphazene oligomer, and cement is taken to meet the claimed cement precursor.
Since Pokonova teaches a polymer-concrete mix, one of ordinary skill in the art would appreciate that there is a blending of a phosphazene oligomer and a cement precursor to form a cement precursor mixture; and introducing water into the cement precursor mixture to form the cement slurry.  Thus, meeting the claimed method of making a cement slurry.

Regarding claims 16 and 17,   Pokonova teaches the limitations as applied to claim 14 above, and as mentioned Pokonova teaches polydihydroxyarylenephosphazene see Pokonova at Abstract).
Based on the name, polydihydroxyarylenephosphazene meets the claimed phosphazene oligomer as outlined below:
phosphazene in the name meets the claimed six membered ring with alternating -P=N- bond (claim 16),
arylene in the name meets the claimed R is selected from the group consisting of… aromatic… structures (claim 16),
dihydroxy in the name meets the claimed A and B are each reduced nucleophilic chemical functionalities of a di-functional compound (claim 16),
where the di-functional compound is selected from the group consisting of… aromatic diols (claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2021/0102112 A1) (“Patel” hereinafter).

Regarding claim 1,  Patel teaches a composition of matter (see Patel at [0120] and Table 2 teaching formulation Cement B), wherein Cement B is taken to meet the claimed composition of matter as outlined by the structure below, comprising:
a cement precursor (see Patel at [0120] and Table 2 teaching Cement B… comprises Class G cement), taken to meet the claimed cement precursor; and
water (see Patel at [0120] and Table 2 teaching Cement B… comprises water).

Patel also teaches Cement B comprises SH2400B-0501 (see Patel at [0120] and Table 2), which is a sliding-ring polymer additive (see Patel at [0118]), but not a phosphazene oligomer.
However, Patel also teaches that the disclosure is a cement composition that includes cement and a sliding-ring polymer additive containing… a polyrotaxane… where the polyrotaxane includes a linear polymer (see Patel at [0006]), and the linear polymer is selected from the group consisting of… wherein a polyphosphazene… and derivatives… thereof is featured in the list (see Patel at [0007]).  The polyphosphazene derivatives is taken to meet the claimed phosphazene oligomer based on Specification at [0048] disclosing that in some embodiments… the cement may contain… polyphosphazene.
Patel further teaches that there is a need for additives and methods that improve the mechanical properties of cement, including the tensile and elastic properties while having a minimum impact on the compressive strength, for adequate long-term zonal isolation in oil wells (see Patel at [0004]).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that Patel teaches that polyphosphazene derivatives is a suitable material or additive for cements intended for long-term zonal isolation in oil wells. 
As such, one of ordinary skill in the art would appreciate that Patel teaches that there is a need for additives and methods that improve the mechanical properties of cement, including the tensile and elastic properties while having a minimum impact on the compressive strength, for adequate long-term zonal isolation in oil wells, and polyphosphazene derivatives is a possible suitable material or additive for its intended use, and seek those advantages by polyphosphazene derivatives in Cement B formulation as taught by Patel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use polyphosphazene derivatives instead of SH2400B-0501 in Cement B formulation as taught by Patel because that there is a need for additives and methods that improve the mechanical properties of cement, including the tensile and elastic properties while having a minimum impact on the compressive strength, for adequate long-term zonal isolation in oil wells, and polyphosphazene derivatives is a possible suitable material or additive for its intended use.

Regarding claims 6 and 7, Patel teaches the limitations as applied to claim 1 above, and Patel further teaches where the cement precursor is a Portland cement precursor (claim 6), and where the Portland cement precursor is Class G Portland cement (claim 7) (see Patel at [0120] and Table 2 teaching Cement B… comprises Class G cement).

Regarding claim 8, Patel teaches the limitations as applied to claim 1 above, and Patel further teaches where the phosphazene oligomer is in a range of from about 0.5 to about 6.0 wt.% by weight of the cement precursor (see Patel at [0120] and Table 2 teaching Cement B… comprises Class G cement 205.8 g… SH2400B-0501 2.06 g (please see claim 1 rejection, this is replaced by polyphosphazene derivative or phosphazene oligomer)).
One of ordinary skill in the art would be able to determine that the wt% polyphosphazene derivative is 1.0 wt.% (or ((2.06g ÷ 205.8g) x 100)) by weight of the cement precursor.  1.0 wt.% is within the claimed range of about 0.5 to about 6.0 wt.%.

Regarding claim 9, Patel teaches the limitations as applied to claim 1 above, and Patel further teaches comprising a ratio of cement: water in range of from about 80:20 to about 40:60 (see Patel at [0120] and Table 2 teaching Cement B… comprises Class G cement 205.8 g… water… 136.2 g).
One of ordinary skill in the art would be able to determine that the cement: water ratio is 60:40 (or 205.8 g: 136.2 g), which is within the claimed ranged of about 80:20 to about 40:60.

Regarding claim 10, Patel teaches the limitations as applied to claim 1 above, and Patel further teaches comprising a suspending agent (see Patel at [0120] and Table 2 teaching Cement B… comprises suspending agent).

Regarding claim 11, Patel teaches the limitations as applied to claim 1 above, and Patel further teaches where the suspending agent is in a range of from about 0.1 to about 3.0 wt.% by weight of the cement precursor (see Patel at [0120] and Table 2 teaching Cement B… comprises Class G cement 205.8 g… suspending agent 0.82 g).
One of ordinary skill in the art would be able to determine that the wt.% of the suspending agent is 0.40 wt.% (or ((0.82g ÷ 205.8g) x 100)) by weight of the cement precursor.  0.40 wt.% is within the claimed range of from about 0.1 to about 3.0 wt.%.

Regarding claim 12, Patel teaches the limitations as applied to claim 1 above, and Patel further teaches having a plastic viscosity in a range of from about 40 to about 100 cP (centipoise) at a temperature in a range of from 70o F to 180o F (see Patel at [0121] teaching Table 3 show rheological properties at 75o F under ambient pressure, and see Patel at Table 3 column 2 teaching Cement B having 14 cP to 299 cP), which is taken to meet the claimed range about 40 to about 100 cP.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claim 13, Patel teaches the limitations as applied to claim 1 above, and Patel further teaches having a yield point in a range of from about 75 to about 125 lbf/100ft2 at a temperature in a range of about 70o F to about 180o F (since, the Cement B formulation comprising a polyphosphazene derivative as taught by Patel and claim 1 would appear to be substantially similar, it is reasonable to believe that the claimed a yield point in a range of from about 75 to about 125 lbf/100ft2 at a temperature in a range of about 70o F to about 180o F would have naturally flowed following the teaching of Patel (see MPEP § 2112.01.I and II…  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
	
	
Regarding claim 14, Patel teaches a method of making a cement slurry (see Patel [0120] teaching cement B… were prepared by blending), wherein the cement B preparation is taken to meet the claimed method of making a cement slurry, comprising:
blending a phosphazene oligomer and a cement precursor to form a cement precursor mixture (see Patel at [0120] teaching cement B… were prepared by blending Class G cement… and SH2400B-0501).  
The Class G cement is taken to meet the claimed cement precursor.  

Patel teaches SH2400B-0501 (see Patel at [0120] and Table 2), which is a sliding-ring polymer additive (see Patel at [0118]), but not a phosphazene oligomer.
However, Patel also teaches that the disclosure is a cement composition that includes cement and a sliding-ring polymer additive containing… a polyrotaxane… where the polyrotaxane includes a linear polymer (see Patel at [0006]), and the linear polymer is selected from the group consisting of… wherein a polyphosphazene… and derivatives… thereof is featured in the list (see Patel at [0007]).  The polyphosphazene derivatives is taken to meet the claimed phosphazene oligomer based on Specification at [0048] disclosing that in some embodiments… the cement may contain… polyphosphazene.
Patel further teaches that there is a need for additives and methods that improve the mechanical properties of cement, including the tensile and elastic properties while having a minimum impact on the compressive strength, for adequate long-term zonal isolation in oil wells (see Patel at [0004]).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that Patel teaches that polyphosphazene derivatives is a suitable material or additive for cements intended for long-term zonal isolation in oil wells. 
As such, one of ordinary skill in the art would appreciate that Patel teaches that there is a need for additives and methods that improve the mechanical properties of cement, including the tensile and elastic properties while having a minimum impact on the compressive strength, for adequate long-term zonal isolation in oil wells, and polyphosphazene derivatives is a possible suitable material or additive for its intended use, and seek those advantages by polyphosphazene derivatives in Cement B formulation as taught by Patel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use polyphosphazene derivatives instead of SH2400B-0501 in Cement B formulation as taught by Patel because that there is a need for additives and methods that improve the mechanical properties of cement, including the tensile and elastic properties while having a minimum impact on the compressive strength, for adequate long-term zonal isolation in oil wells, and polyphosphazene derivatives is a possible suitable material or additive for its intended use;

	introducing water into the cement precursor mixture to form the cement slurry (see Patel at [0120] teaching the blended cement mixture was added to water… the cement slurry).

Regarding claim 15, Patel teaches the limitations as applied to claim 14 above, and Patel further teaches where the blending comprises blending the phosphazene oligomer and the cement precursor with a suspending agent to form the cement precursor mixture ((see Patel at [0120] teaching cement B… were prepared by blending Class G cement with the suspending agent… and SH2400B-0501), and please see claim 14 rejection, where SH2400B-0501 is replaced by polyphosphazene derivatives.

Claims 2-5, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 1 and 14, respectively above, and further in view of Tanyildizi et al. (High temperature resistance of polymer-phosphazene concrete for 365 days, Construction and Building Materials 2018) (“Tanyildizi” hereinafter) and Allcock et al. (New Mono- and Trispirocyclotriphosphazenes from the Reactions of (NPCl2)3 with Aromatic Ortho Dinucleophiles, Inorganic Chemistry 1994) (“Allcock” hereinafter).

Regarding claims 2-5, 16-19, Patel teaches the limitations as applied to claims 1 and 14, respectively above, but does not explicitly teach the limitations recited in claims 2-6 and 16-19.
Like Patel, Tanyildizi teaches a cement comprising phosphazene (see Tanyildizi at page 744, left column, Table 2 rows 2 and 4 teaching phosphazene and cement dosage, and see Tanyildizi at Abstract, sentence 1 teaching the performance of the polymer-phosphazene concrete subjected to elevated temperatures was investigated… in this study).
Tanyildizi further teaches that a study with the use of phosphazene in concrete did not find literature (see Tanyildizi at page 742, right column, paragraph 1, sentence 1).  And, phosphazenes are phosphorus-nitrogen compounds with a -P=N- structure… cyclic and polyphosphazenes are the most studied and well-known types (see Tanyildizi at page 742, left column, paragraph 1, sentences 3 and 5)… recent studies, literature and patents on phosphazene derivatives demonstrate that they are also used in advanced technology materials…  it is known that phosphazene compounds were used in nonflammable fibers, nonlinear optics and glasses with high refractive indices, semiconductors, biocompatible materials, liquid crystal materials, and synthesis of films with various characteristics (see Tanyildizi at page 742, left column, paragraph 1, sentences 7-8).
Moreover, Tanyildizi teaches that it is obvious that the knowledge on the properties of the polymer, which is known to affect the properties of fresh and hardened concrete positively, which would be acquired by the concrete as a result of the addition of the polymer itself or polymer-based plasticizer additives, would result in great innovations in the cement industry (see Tanyildizi at page 742, left column, paragraph 1, last sentence).
In summary, Tanyildizi teaches that there are not much studies about phosphazene derivatives in concrete, but phosphazene derivatives have been used in other advanced technology materials.  And, phosphazene derivatives can impart its properties to a concrete that would result in innovations in the cement industry.
But, Tanyildizi does not explicitly teach the limitations recited in claims 2-6 and 16-19.

Like Tanyildizi, Allcock teaches phosphazene derivatives (see Allcock at Title teaching new mono- and trispirocyclotriphosphazenes).
Allcock also teaches preparation of trispiro compound 14… reaction route used to synthesize the trispiro derivative 14… (Scheme 3) (see Allcock at page 3093, right column, paragraph 4)… wherein trispiro compound 14 is shown below (see Allcock at page 3093, left column, Scheme 3).

    PNG
    media_image1.png
    265
    292
    media_image1.png
    Greyscale

Trispiro compound 14 is taken to meet the claimed first structure, as shown below, in claims 5 and 19;

    PNG
    media_image2.png
    229
    254
    media_image2.png
    Greyscale

	where R is selected from the group consisting of… aromatic… structure (claims 2 and 16);
	where A and B are each reduced nucleophilic chemical functionalities of a di-functional compound (claims 2 and 16);
	where the di-functional compound is selected from the group consisting of… aromatic diamines (claims 3 and 17);
	where the di-functional compound is selected from the group consisting of… o-phenylenediamine (claims 4 and 18).
In summary, since Tanyildizi teaches that there are not much studies about phosphazene derivatives in concrete but phosphazene derivatives can impart its properties to a concrete that would result in innovations in the cement industry, and cyclic and polyphosphazenes are the most studied and well-known types; one of ordinary skill in the art would investigate phosphazene derivatives that are synthetically accessible, such as the trispiro compound 14 as taught by Allcock.
As such, one of ordinary skill in the art would appreciate that Tanyildizi teaches that there are not much studies about phosphazene derivatives in concrete but phosphazene derivatives can impart its properties to a concrete that would result in innovations in the cement industry, and seek those advantages by adding phosphazene derivatives in cement that are synthetically accessible such as trispiro compound 14 as taught by Allcock in the cement B formulation as taught by Patel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use synthetically accessible trispiro compound 14 (or phosphazene derivative/oligomer) as taught by Allcock in the cement B formulation as taught by Patel because Tanyildizi teaches that phosphazene derivatives can impart its properties to a concrete that would result in innovations in the cement industry, but there are not much studies about phosphazene derivatives in concrete.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735